                                                         JS-6
 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   LINUS EKENE,                         ) Case No. CV 17-07998-DDP (JDE)
                                          )
12                    Plaintiff,          )
                                          ) JUDGMENT
13                     v.                 )
                                          )
     J. GALAPON, et al.,                  )
14                                        )
                                          )
15                    Defendants.         )
                                          )
16                                        )
17
18         Pursuant to the Order Accepting Findings and Recommendations of the

19   United States Magistrate Judge,

20         IT IS HEREBY ADJUDGED that this action is dismissed without

21   prejudice.

22
23   Dated: May 16, 2019

24                                           ______________________________
25                                           DEAN D. PREGERSON
                                             United States District Judge
26
27
28
